DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed July 05, 2018.  Claims 1-2, 6-7, 9-10, 15, 19-20, 22, 24 and 27-35 remain pending in the application.  
Claims 1-2, 6-7, 9-10, 15, 19-20, 22 and 24 are currently amended.  
Claims 3-5, 8, 11-14, 16-18, 21, 23, 25-26 canceled.
Claims 27-35 are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed June 18, 2018, with respect to claims 1, 3-5, 8,9, 11-13, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENYU XIAO et al. ‘Codebook Design for Millimeter-Wave Channel Estimation with Hybrid Precoding Structure’, IEEE Transactions on Wireless Communications, Vol. 16, No. 1,January 2017, pages 141-153 in view of Bonebright et al. (US 2018/0076518 A1)  have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed July 05, 2018. 




Allowable Subject Matter
Claims 1-2, 6-7, 9-10, 15, 19-20, 22, 24 and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, ZHENYU XIAO et al. ‘Codebook Design for Millimeter-Wave Channel Estimation with Hybrid Precoding Structure’, IEEE Transactions on Wireless Communications, Vol. 16, No. 1,January 2017, pages 141-153 in view of Bonebright et al. (US 2018/0076518 A1), fails to teach, “identify a hot spatial region in the antenna array, based on the real-time temperature measurements; and select and apply a plurality of code words from a codebook, based on the real-time temperature measurements, to control power of the plurality of TX/RX chains in order to reduce thermal density in the hot spatial region,” as recited in claims 1, 9, and 19. 
Xiao is an exemplary reference in the relevant field of endeavor.  Xiao discloses codebook design for mmWave channel estimation with hybrid precoding structure.  Due to the limited saturation power of the mmWave power amplifier, Xiao considers the per-antenna power constraint (PAPC). Xiao first proposes a metric, termed generalized detection probability (GDP), to evaluate the quality of an arbitrary codeword. This metric not only enables an optimization approach for mmWave codebook design, but also can be used to compare the performance of two different codewords/codebooks. Xiao then proposes a heuristic approach to design a hierarchical codebook exploiting beam widening with the multi-RF-chain sub-array (BMW-MS) technique. To obtain crucial parameters of BMW-MS, Xiao provides two solutions, namely, a low-complexity search (LCS) solution to optimize the GDP metric and a closed-form (CF) solution to pursue a flat beam pattern. Performance comparisons show that BMW-MS/LCS and BMW-MS/CF achieve very close performances, and they outperform the existing alternatives under the PAPC.  However, Xiao fails to teach, “identify a hot spatial region in the antenna array, based on the real-time temperature measurements; and select and apply a plurality of code words from a codebook, 
Bonebright is another exemplary reference in the relevant field of endeavor.  Bonebright discloses heat regulation for components of phased array antennas. Systems and methods are provided for regulating heat for a Phased Array Antenna (PAA). The system includes a PAA, which includes array elements to handle Radio Frequency (RF) signals. The PAA also includes a circuit. The circuit includes an amplifier that operates on a current to amplify signals for the PAA, and a sensor that measures temperature at the MMIC. The PAA also includes an array controller that adjusts the current for the amplifier based on a temperature measured by the sensor. However, Bonebright fails to teach, “identify a hot spatial region in the antenna array, based on the real-time temperature measurements; and select and apply a plurality of code words from a codebook, based on the real-time temperature measurements, to control power of the plurality of TX/RX chains in order to reduce thermal density in the hot spatial region,” as recited in claims 1, 9, and 19.

For these reasons claims 1-2, 6-7, 9-10, 15, 19-20, 22, 24 and 27-35 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631